Mr. Justice Wolf
delivered the opinion of the court.
The appellant in this case was convicted by the municipal court of Salinas and the District Court of G-uayama of playing "Monte,” which game is prohibited by article 299 of the Penal Code, and was sentenced to a fine of $30 or in default thereof to be imprisoned for 30 days. He took an appeal to this court but no statement of facts, bill of exceptions or brief has been presented here on his behalf, and the record not showing that any fundamental error has been committed the judgment of the trial court must be affirmed.

Affirmed.

Acting Chief Justice Hernandez and Justices Figueras and MacLeary concurred.